EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claims 21-25 are cancelled.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the method comprising the first and second stage must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record (Gallagher et al., PG Pub. 2008/0269626) discloses comparing an ECG wave and a plethysmographic wave (see Fig. 1 and par. 16). However, the presence of atrial fibrillation is determined by analyzing pulse intervals using a Hidden Markov Model and contextual analysis instead of comparing subsequent pulse intervals to the ‘template’ pulse interval that was originally correlated to the ECG.
The prior art of record (Parker et al., PG Pub. 2010/0022897) discloses the benefit of ECG is its accuracy in terms of specificity and sensitivity (see par. 10) and the benefit of PPG as a less expensive and time-consuming option (see par. 11).
The prior art of record (Wiesel; US Patent 7,020,514) discloses detecting irregular pulse rhythms and storing the information for comparison to subsequent pulse rhythms (see col. 4, lines 36-39), but does not disclose determining irregular pulse rhythms by an initial comparison to an ECG.
The prior art of record (Sacker et al., US Patent 5,588,425) discloses comparing pulse rhythms to ECG to determine if later pulse rhythms show bradycardia (see Fig. 13). However, ECG is still being used for the comparison instead of comparing the initial pulse rhythms to subsequent pulse rhythms. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATASHA PATEL/
Examiner, Art Unit 3792